Case: 18-13044   Date Filed: 08/04/2020   Page: 1 of 6



                                                          [DO NOT PUBLISH]



              IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT
                        ________________________

                              No. 18-13044
                          Non-Argument Calendar
                        ________________________

                    D.C. Docket No. 4:08-cr-10078-JEM-1



UNITED STATES OF AMERICA,

                                                                Plaintiff-Appellee,

                                   versus

JUERGEN HEINZ WILLIAMS,
a.k.a. Jurgen H. Williams,
a.k.a. Juergen Heinz Werthmann,
a.k.a. Eric Williams,
a.k.a. Eric Scott Wallace,

                                                           Defendant-Appellant.

                        ________________________

                 Appeal from the United States District Court
                     for the Southern District of Florida
                       ________________________

                              (August 4, 2020)
              Case: 18-13044     Date Filed: 08/04/2020   Page: 2 of 6



Before WILSON, JILL PRYOR, and LUCK, Circuit Judges.

PER CURIAM:

      Juergen Williams, a federal prisoner proceeding pro se, appeals the district

court’s dismissal of his post-conviction motion. After review, we affirm.

                                 BACKGROUND

      Williams pled guilty to conspiracy to launder proceeds derived from the

importation of controlled substances, in violation of 18 U.S.C. § 1956(h). In 2015,

Williams filed a pro se motion to vacate under 28 U.S.C. § 2255, arguing generally

that the government acted in bad faith when it refused to uphold a portion of his

plea agreement. The district court dismissed that § 2255 motion as untimely.

Williams did not appeal.

      One year later, Williams filed another pro se motion, this time to modify his

sentence under 18 U.S.C. § 3582(c)(2). In that motion, he argued that Amendment

782 to the Sentencing Guidelines applied retroactively and, as a result, his sentence

should be reduced. The government filed a response claiming that his offense

level remained the same even after the amendment. Williams replied with a

number of assertions including, among other things, that: (1) his plea was

unconstitutional because his attorney and the government colluded to obtain his

guilty plea, and (2) the proceedings against him were biased and prejudicial

because the government repeatedly called him a Nazi both to his attorney and


                                          2
                 Case: 18-13044       Date Filed: 08/04/2020        Page: 3 of 6



before the district court. The district court denied the motion because the record

established that the sentence was still proper given the underlying criminal

conduct. The district court also noted that the constitutional issues Williams raised

could not be considered in the context of a § 3582 motion. Williams appealed.

       While the appeal of his § 3582 motion was still pending and after attempting

to “re-open” his original § 2255 motion 1, Williams filed the motion at the heart of

this appeal. In that motion—titled “Pro se motion respectfully requesting the court

to compel the government . . . to show any and all proof of validity . . . for the

government to have referred . . . to ‘the defendant as a Nazi’ to former defense

counsel(s), to the legal and public community”—he alleged that the government

abused the legal process and intentionally interfered with his ability to receive

effective representation and a fair judgment when it referred to him as a Nazi. He

re-asserted that these constant references prejudiced everyone involved in his

criminal case, including his own court-appointed attorney. The district court

dismissed that motion, sua sponte, stating that it lacked jurisdiction.

                                        DISCUSSION

       We review a district court’s subject matter jurisdiction de novo. United

States v. Al-Arian, 514 F.3d 1184, 1189 (11th Cir. 2008) (per curiam). “[W]e may


1
 In seeking to “re-open” his original § 2255 motion, Williams argued that purported violations of
his constitutional rights were prejudicial enough to require a reversal of his plea and conviction.
The district court denied his motion.
                                                3
               Case: 18-13044     Date Filed: 08/04/2020   Page: 4 of 6



affirm for any reason supported by the record, even if not relied upon by the

district court.” Id. (internal quotation mark omitted).

      Pro se pleadings “are held to a less stringent standard than pleadings drafted

by attorneys and . . . [should] be liberally construed.” Tannenbaum v. United

States, 148 F.3d 1262, 1263 (11th Cir. 1998) (per curiam). Federal courts have an

“obligation to look behind the label of a motion filed by a pro se inmate and

determine whether the motion is, in effect, cognizable under a different remedial

statutory framework.” United States v. Jordan, 915 F.2d 622, 624–25 (11th Cir.

1990) (emphasis removed). Doing so may allow a court to “avoid an unnecessary

dismissal” or “create a better correspondence between the substance of a pro se

motion and its underlying legal basis.” See Castro v. United States, 540 U.S. 375,

381–82 (2003) (emphasis removed).

      A prisoner in federal custody may file a motion to vacate, set aside, or

correct his sentence by asserting “that the sentence was imposed in violation of the

Constitution or laws of the United States, or that the court was without jurisdiction

to impose such sentence, or that the sentence was in excess of the maximum

authorized by law, or is otherwise subject to collateral attack.” 28 U.S.C.

§ 2255(a). A district court is authorized to recharacterize a pro se litigant’s motion

for relief from a criminal judgment as a § 2255 motion to vacate even if the filing

did not previously bear that label. Castro, 540 U.S. at 381–83.


                                          4
               Case: 18-13044     Date Filed: 08/04/2020   Page: 5 of 6



      A prisoner seeking to file a second or successive § 2255 motion must first

obtain our authorization. 28 U.S.C. § 2255(h). Without such authorization, the

district court lacks jurisdiction to consider the second or successive § 2255 motion.

Farris v. United States, 333 F.3d 1211, 1216 (11th Cir. 2003) (per curiam).

      Here, the district court did not explain why it lacked jurisdiction to consider

Williams’s motion. But we may affirm on any basis supported by the record, and

we do so here because we construe Williams’s motion as a second or successive

§ 2255 motion. While Williams titled his filing a “motion to compel,” the district

court had an obligation to look behind the motion’s label and determine whether

the motion was cognizable under a different remedial framework. See Jordan, 915
F.2d at 624–25. And although Williams’s motion only requested the production of

evidence from the government, it can be fairly construed as a motion to vacate

based on Williams’s numerous related filings, including: (1) his letter to the district

court complaining of the prejudice injected into his proceedings due to the

government’s slander; (2) his reply to the government’s response to his § 3582

motion where he argued for his release, that his plea was unconstitutional, and that

the proceedings were prejudiced against him because the government called him a

Nazi; and (3) his motion to “re-open” his initial § 2255 motion, which he filed just

a few months before his “motion to compel,” where he argued, in part, that the




                                           5
               Case: 18-13044     Date Filed: 08/04/2020   Page: 6 of 6



violations of his constitutional rights compelled the reversal of his plea and

conviction.

      Since Williams had already filed an initial § 2255 motion, which was

dismissed on the merits, he was required to obtain our authorization to file another.

See 28 U.S.C. § 2255(h). Because he failed to do so, the district court lacked

jurisdiction to consider his motion. See Farris, 333 F.3d at 1216.

      Accordingly, the district court’s dismissal of Williams’s motion is

      AFFIRMED.




                                          6